Citation Nr: 1416731	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, posttraumatic stress disorder (PTSD), or exposure to herbicides.

3.  Entitlement to an initial rating for diabetes mellitus, in excess of 20 percent prior to December 30, 2010, and in excess of 60 percent as of December 30, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to February 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2013, the Veteran and his spouse testified during before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although the RO appears to have reopened the previously denied claim for service connection for hypertension and entitlement to service connection for diabetes mellitus, type II, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for hypertension and entitlement to an increased disability evaluation for diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).

A July 2012 statement claims service connection for sleep apnea, bilateral lower extremity neuropathy, and hyperglycemia.  A September 2013 statement raises claims for service connection for peripheral neuropathy and a skin disability, claimed as due to diabetes mellitus.  An appeal has not been perfected of those claims and they are not before the Board.  Those claims are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  A July 2010 rating decision denied service connection for hypertension.  The Veteran did not appeal that decision, and the decision is final.

2.  The evidence received subsequent to the most recent final denial of service connection for hypertension is new and material because it raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Since the July 2010 RO decision, new and material evidence has been received, and the requirements to reopen a claim for service connection hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2010 rating decision denied service connection for hypertension and found that the evidence showed that hypertension was not incurred in or caused by service nor was it diagnosed within a year of discharge.

The evidence of record at that time of the July 2010 rating decision included the Veteran's service medical records, VA treatment records, and private treatment records.  This evidence was found to not show that hypertension were incurred in or caused by the Veteran's active service.  

The Veteran was notified of the RO's denial in July 2010.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to hypertension within the year following that denial.  Therefore, the July 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In December 2010, the Veteran submitted correspondence that the RO accepted as a petition to reopen the previously denied claim for service connection for hypertension.  In a January 2011 notice letter, the Veteran was advised that his claim for service connection for hypertension was previously denied and that he needed to submit new and material evidence to reopen his claim. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record. 3 8 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final July 2010 rating decision includes a VA examination for hypertension.  The new evidence also includes evidence that service connection has been established for posttraumatic stress disorder (PTSD) and diabetes mellitus.  The Veteran had indicated that hypertension may be due to or aggravated by PTSD or diabetes mellitus. The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of the July 2010 decision and relates to an unproven elements of the previously denied July 2010 decision.  Furthermore, as service connection has been established for PTSD and diabetes mellitus, a new basis for service connection on a secondary basis has been presented.

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.


ORDER

Because new and material evidence has been received, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is granted.

REMAND

With regards to the claim for increased rating for diabetes mellitus, service connection was granted and a 20 percent rating assigned, effective September 11, 2009, by a December 2011 rating decision.  The Veteran submitted a statement in August 2012, requesting an increased rating for diabetes mellitus and referencing additional VA medical evidence that supported that claim.  Because that was submitted within one year of the July 2011 decision, that statement constitutes a timely notice of disagreement to the December 2011 rating decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that notice of disagreement.  That issue must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  A February 2013 rating decision assigned a 60 percent rating for diabetes mellitus, effective December 30, 2010.  However, as that does not constitute a full grant of benefits sought on appeal, the claim for increase remains pending.

The Veteran claims entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or PTSD or exposure to herbicides.  The Board finds that additional development in necessary as the previous VA examinations have not addressed whether the Veteran's current hypertension was caused or aggravated by service-connected PTSD or diabetes mellitus or exposure to herbicides.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for VA examinations to determine the nature and etiology of his hypertension.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement an increased rating for diabetes mellitus.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2.  Schedule the Veteran for a VA examination with an examiner that has not previously examined him, to determine the etiology of any hypertension.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must consider all private treatment records as well as the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following information:

(a) Is it is as least as likely as not (50 percent probability or greater) that hypertension is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that hypertension is due to or the result of service-connected diabetes mellitus?

(c) Is it is as least as likely as not (50 percent probability or greater) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

(d) Is it is as least as likely as not (50 percent probability or greater) that hypertension is due to or the result of service-connected PTSD?

(e) Is it is as least as likely as not (50 percent probability or greater) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

(f) Is it is as least as likely as not (50 percent probability or greater) that hypertension is due to or the result of exposure to herbicides?

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


